DETAILED ACTION
The applicant’s amendment filed on July 22, 2021 has been acknowledged. Claims 4, 6, 7, 8, 10, 11, 14, 15, 16 and 21 have been canceled. Claims 1-3, 5, 9, 12, 13 and 17-20, as amended, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 9, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudo et al. (US 6,044,312 A) hereafter Sudo, in view of Herman et al. (US 2013/0332008 A1) hereafter Herman, further in view of Cooper et al. (US 2013/0325258 A1) hereafter Cooper.
As per claim 1, Sudo discloses a construction management system comprising:
	a transport vehicle including a second communication terminal comprising a position detector for detecting a position of the transport vehicle (dump truck), and a second communication unit for transmitting position information indicating the detected position of the transport vehicle (Figure 16; establishes that the transport vehicle or dump truck has a position detector and a communication unit. Col. 7, lines 34-48; discloses that the dump truck or transport vehicle contains the position measuring means. The transport vehicle communicates with the monitor controller through the use of the radio device for communication Col. 7, lines 49-64; discloses that the position measuring means is a GPS. Col. 9, lines 10-20; discloses that the radio of the transport vehicle comprises a transmitter and a receiver and performs radio communication); and 
	a construction management device, comprising:
		 a third communication unit configured to conduct communication with one or more communication terminals (Col. 7, lines 65 through Col. 8, line 17; discloses that the monitoring device contains a separate communication unit that communicates with the transport vehicle and the loader); and 
		one or more processors (Col. 8, line 9-17; discloses that the management device contains a microcomputer which is a processor to monitor the information which is received) configured to:
			update the location of the loading or unloading place, when the location of the loading or unloading place has changed (Col. 16, lines 9-43; discloses 
			acquire, via the third communication unit, position information of the transport vehicle transmitted from the second communication terminal of the transport vehicle (Col. 7, line 15 through Col. 8, line 17; discloses that position information can be acquired from the dump truck and the loader. A device is located on the dump truck and the loader to report this position),
			specify a notification area at the construction site for identifying when the transport vehicle is at a loading place at which work of loading onto the transport vehicle is performed or an unloading place at which work of unloading from the transport vehicle is performed, (Col. 7, line 15 through Col. 8, line 17; discloses that there is a loading position which is monitored to determine when the loader and the dump truck are in that position. Col. 4, lines 18-50 and Col. 20, line 56-60; discloses that it also considers and tracks unloading locations. Col. 9, lines 49-63; discloses that the dump truck has as set point to discharge or unload the loaded material). 
			determine whether or not the acquired information of the transport vehicle is located within the notification area (Col. 7, line 15 through Col. 8, line 17; discloses that the system determines when the dump truck and the loader are in the loading position, this is done so that the next loading position can be determined. Col. 8, line 37-52, Col. 9, lines 11-35 and Col. 10, lines 13-24; discloses that the travel course is updated when the dump truck reaches a loading position. As such the notification area is a loading place), and

	While Sudo does disclose vehicle position and notification it is not explicit that this position is about a vehicle approaching the loading or unloading position. Additionally while Sudo discloses having multiple communication terminals it is not explicit that it has a first communication terminal comprising a display unit and a first communication unit. Sudo while disclosing that it tracks location information for the transport vehicle and loading vehicle it is not explicit that the management device contains a site information storage unit that is configured to store a work place at a construction site including a location of a loading place or unloading place, and a notification distance and that the update the location of the loading or unloading place, which is stored in the site information storage unit, when the location of the loading or unloading place has changed. Sudo additionally fails to establish that the notification area being specified according to the location of the loading place or unloading place 
Herman, which like Sudo talks about tracking the loading and unloading of vehicles, teaches it is known to have set areas which track that a vehicle is approaching and notifies the communication terminal that the vehicle is approaching (Figure 2, Page 2, paragraph [0018], Page 3, paragraphs [0031]-[0033], Page 4, paragraph [0035] and Page 6, paragraph [0065]; teaches that like Sudo it is known to track the position of the vehicle which is to be loaded or unloaded. Herman establishes that one way of doing this is determining wirelessly from fixed positions if the vehicle is approaching and what direction it is approaching from. When it is determined that the vehicle is approaching notifications be sent out, this can be used to inform the vehicle of the load which is to be loaded or to request permission to approach. Herman establishes that this type of vehicle tracking was known and allows the system to control the operations of vehicles and the access they have. Since Sudo already tracks the vehicles it would have been obvious to determine when they are approaching so that send notifications and update the control of the vehicles).
Herman like Sudo talks about having a controller and establishes that a site information storage unit that is configured to store a work place at a construction site including a location of a loading place or unloading place; update the location of the loading or unloading place, which is stored in the site information storage unit, when the 
	Sudo discloses a construction vehicle management system, which tracks the location of the transport vehicle or dump truck as well as the location of the loader vehicles. The system determines when the dump truck is in a loading location and when the vehicle is in an unloading location and uses this information to establish and make corrections to traveling path of the vehicles being monitored. However, Sudo fails to explicitly state that it tracks the vehicle as it approaches the loading or unloading zones.
	Herman teaches a similar vehicle monitoring system establishes that it is known to not only track the vehicle at the loading and unloading zone but to also establish when the vehicle is approaching the loading or unloading zones and to send notification about establishing that the vehicle is approaching.
It would have been obvious to one of ordinary skill in the art to include in the construction vehicle monitoring system of Sudo the ability track the vehicle to determine it is approaching the loading and unloading zone as taught by Herman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The combination fails to explicitly state that a first communication terminal comprising a display unit and a first communication unit; a site information storage unit that is configured to store a notification distance; the notification area being specified according to the location area and the notification distance which are stored in the site information storage unit and wherein the display unit of the first communication terminal outputs information indicating that the transport vehicle has approached the loading place or the unloading place in response to receipt of the approach notification at the first communication terminal.
Cooper, which like the combination talks about monitoring and controlling the activities of a vehicle, teaches it is known to have a first communication terminal comprising a display unit and a first communication unit; wherein the display unit of the first communication terminal outputs information indicating that the transport vehicle has approached area in response to receipt of the approach notification at the first communication terminal (Page 3, paragraphs [0026] and [0030]; teaches that there is a 
Cooper additionally teaches a site information storage unit that is configured to store a notification distance; the notification area being specified according to the location area and the notification distance which are stored in the site information storage unit (Page 4, paragraphs [0036]-[0038] and Page 5, paragraph [0039]; teaches that the system can store the site information either locally or remotely or both and that it stores the designated areas and the operations such as sending notifications if the transport is within a distance to the area. In this case the system will output or display that distance to the user along with the speed and any recommendations for corrections. Alternatively the system can automatically make those adjustments based on the previously stored rules or conditions. Since the combination already tracks vehicles as they perform tasks, it would have been obvious to store the operating rules in memory of the management unit to ensure that the rules are complied with. As shown in Cooper it is known to have set limits as to the velocity of the transport and to make recommendations when that transport is within a distance to the specific location. As 
Sudo discloses a construction vehicle management system, which tracks the location of the transport vehicle or dump truck as well as the location of the loader vehicles. The system determines when the dump truck is in a loading location and when the vehicle is in an unloading location and uses this information to establish and make corrections to traveling path of the vehicles being monitored. Herman teaches it is known to not only track the vehicle at the loading and unloading zone but to also establish when the vehicle is approaching the loading or unloading zones and to send notification about establishing that the vehicle is approaching. However the combination fails to explicitly establish that there is a communication terminal comprising a display unit and a communication unit and that the notification distance is stored in a site information storage unit.
Cooper which like Sudo and Herman talks about tracking vehicles as they travel teaches it is known to have a communication terminal comprising a display unit and a communication unit, this unit is used to output information indicating that the transport vehicle has approached the designated area. Additionally that the notification distance or distance to the designated area in which a notification is sent out is stored in the memory of the controller so that appropriate actions can take place. Cooper establishes that these oversight and control features were known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the construction vehicle monitoring system of Sudo and Herman the ability display a 
Therefore, from this teaching of Cooper, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring construction vehicles provided by Sudo and Herman, with the ability display a notification on a display when a transport vehicle approaches a designated area as taught by Cooper, for the purposes informing the user of location to the designated area and the speed of approach so appropriate corrections can be made. Since the combination already tracks vehicles as they perform tasks, it would have been obvious to store the operating rules in memory of the management unit to ensure that the rules are complied with. As shown in Cooper it is known to have set limits as to the velocity of the transport and to make recommendations when that transport is within a distance to the specific location. AS shown in Cooper this allows for the operator to view this information and make corrections. This would allow the system additional oversight as shown in Cooper.
As per claim 5, the combination of Sudo, Herman and Cooper teaches the above-enclosed invention; Sudo further discloses wherein the one or more processors are further configured to receive an input of a change in the work place at the construction site; and to output, via the third communication unit, the change in the work place to the second communication terminal included in the transport vehicle upon 
As per claim 9, Sudo discloses a construction management method (Abstract), comprising the steps of:
detecting position information of the transport vehicle via a position detector of a second communication terminal of the transport vehicle (Figure 16; establishes that the transport vehicle or dump truck has a position detector and a communication unit. Col. 7, lines 34-48; discloses that the dump truck or transport vehicle contains the position measuring means. The transport vehicle communicates with the monitor controller through the use of the radio device for communication Col. 7, lines 49-64; discloses that the position measuring means is a GPS. Col. 9, lines 10-20; discloses that the radio of the transport vehicle comprises a transmitter and a receiver and performs radio communication);
transmitting the detected position information via a second communication unit of the second communication terminal of the transport vehicle (Figure 16; establishes that the transport vehicle or dump truck has a position detector and a communication unit. 
updating, via one or more processors of the construction management device, the location of the loading or unloading place, which is stored in the site information storage unit, when the location of the loading or unloading place has changed (Col. 8, line 9-17; discloses that the management device contains a microcomputer which is a processor to monitor the information which is received. Col. 16, lines 9-43; discloses that the monitoring station tracks and updates the loading or unloading positions as they are changed);
acquiring, via a third communication unit of the construction management device, position information of the transport vehicle from the second communication terminal of the transport vehicle (Col. 7, line 15 through Col. 8, line 17; discloses that position information can be acquired from the dump truck and the loader. A device is located on the dump truck and the loader to report this position);
	specifying, via the one or more processors, a notification area at the construction site for identifying when a transport vehicle is at a loading place at which work of loading onto the transport vehicle is performed or an unloading place at which work of unloading 
	determining, via the one or more processors, whether or not the acquired position information of the transport vehicle is located within the notification area (Col. 7, line 15 through Col. 8, line 17; discloses that the system determines when the dump truck and the loader are in the loading position, this is done so that the next loading position can be determined); and 
outputting, via the third communication unit, an approach notification of the transport vehicle indicating that the transport vehicle is approaching the loading place or unloading place to a first communication terminal included in a work machine working in cooperation with the transport vehicle or used by a manager associated with the construction site when the transport vehicle is determined to be located within the notification area by the one or more processors (Col. 7, line 15 through Col. 8, line 17; discloses that the system outputs the determination that the loader and the dump truck are in the loading position and this is used to determine future routes and loading positions. Col. 4, lines 18-50 and Col. 20, line 56-60; discloses that it also considers and 
While Sudo does disclose vehicle position and notification it is not explicit that this position is about a vehicle approaching the loading or unloading position. Additionally while Sudo discloses having multiple communication terminals it is not explicit that a first communication terminal has a display unit. Sudo while disclosing that it tracks location information for the transport vehicle and loading vehicle it is not explicit that the management device contains a storage unit which stores information of a work place at a construction site including a location of a loading place or unloading place, and a notification distance. Sudo additionally fails to explicitly state outputting, via a display unit of the first communication terminal, information indicating that the transport vehicle has approached the loading place or the unloading place in response to receipt of the approach notification from a first communication unit of the first communication terminal.
	Herman, which like Sudo talks about tracking the loading and unloading of vehicles, teaches it is known to have set areas which track that a vehicle is approaching and notifies the communication terminal that the vehicle is approaching (Figure 2, Page 2, paragraph [0018], Page 3, paragraphs [0031]-[0033], Page 4, paragraph [0035] and Page 6, paragraph [0065]; teaches that like Sudo it is known to track the position of the vehicle which is to be loaded or unloaded. Herman establishes that one way of doing this is determining wirelessly from fixed positions if the vehicle is approaching and what direction it is approaching from. When it is determined that the vehicle is approaching notifications be sent out, this can be used to inform the vehicle of the load which is to be 
Herman like Sudo talks about having a controller and establishes that a site information storage unit that is configured to store a work place at a construction site including a location of a loading place or unloading place; update the location of the loading or unloading place, which is stored in the site information storage unit, when the location of the loading or unloading place has changed (Page 3, paragraph [0030] and Page 4, paragraph [0035]; teaches that the system stores in memory the location of the loading and unloading places as they are set in the system. Page 6, paragraph [0057]; teaches that the management system contains the location information as well as updates and/or changes to the destination location at any time and this can be changed based on load information).
	Sudo discloses a construction vehicle management system, which tracks the location of the transport vehicle or dump truck as well as the location of the loader vehicles. The system determines when the dump truck is in a loading location and when the vehicle is in an unloading location and uses this information to establish and make corrections to traveling path of the vehicles being monitored. However, Sudo fails to explicitly state that it tracks the vehicle as it approaches the loading or unloading zones.
	Herman teaches a similar vehicle monitoring system establishes that it is known to not only track the vehicle at the loading and unloading zone but to also establish 
It would have been obvious to one of ordinary skill in the art to include in the construction vehicle monitoring system of Sudo the ability track the vehicle to determine it is approaching the loading and unloading zone as taught by Herman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Herman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring construction vehicles provided by Sudo, with the ability track the vehicle to determine it is approaching the loading and unloading zone as taught by Herman, for the purposes monitoring and controlling the vehicles. Herman establishes that this type of vehicle tracking was known and allows the system to control the operations of vehicles and the access they have. Since Sudo already tracks the vehicles it would have been obvious to determine when they are approaching so that send notifications and update the control of the vehicles.
The combination fails to explicitly disclose that the first communication terminal has a display unit. The combination further fails to explicitly disclose that the management device contains a storage unit which stores information of a work place at a construction site including a location of a loading place or unloading place, and a notification distance. The combination additionally fails to explicitly state outputting, via 
Cooper, which like the combination talks about monitoring and controlling the activities of a vehicle, teaches it is known to have a first communication terminal comprising a display unit and a first communication unit; outputting, via a display unit of the first communication terminal, information indicating that the transport vehicle has approached the designated area in response to receipt of the approach notification from a first communication unit of the first communication terminal (Page 3, paragraphs [0026] and [0030]; teaches that there is a communication terminal with a display unit and a first communication unit or transceiver such as a wireless antenna. This display can present instructions to the operator of vehicle. Page 4, paragraph [0038]; teaches that the system can display to the user changes as well as notifications that they are approaching a designated area. This includes a time before entry into the area establish there is a set distance to the entry area. This also established in paragraph [0036] which establishes that the system tracks the specific distance to the designated area and this information is stored in the memory either locally or remotely).
Cooper additionally teaches a site information storage unit that is configured to store a notification distance; the notification area being specified according to the location area and the notification distance which are stored in the site information storage unit (Page 4, paragraphs [0036]-[0038] and Page 5, paragraph [0039]; teaches that the system can store the site information either locally or remotely or both and that 
Sudo discloses a construction vehicle management system, which tracks the location of the transport vehicle or dump truck as well as the location of the loader vehicles. The system determines when the dump truck is in a loading location and when the vehicle is in an unloading location and uses this information to establish and make corrections to traveling path of the vehicles being monitored. Herman teaches it is known to not only track the vehicle at the loading and unloading zone but to also establish when the vehicle is approaching the loading or unloading zones and to send notification about establishing that the vehicle is approaching. However the combination fails to explicitly establish that there is a communication terminal comprising a display unit and a communication unit and that the notification distance is stored in a site information storage unit.

It would have been obvious to one of ordinary skill in the art to include in the construction vehicle monitoring system of Sudo and Herman the ability display a notification on a display when a transport vehicle approaches a designated area as taught by Cooper since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Cooper, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring construction vehicles provided by Sudo and Herman, with the ability display a notification on a display when a transport vehicle approaches a designated area as taught by Cooper, for the purposes informing the user of location to the designated area and the speed of approach so appropriate corrections can be made. Since the combination already tracks vehicles as they perform tasks, it would have been obvious to store the operating rules in memory of the management 
As per claim 18, the combination of Sudo, Herman and Cooper teaches the above-enclosed invention; Sudo further discloses wherein the transport vehicle comprises a dump truck, the work machine comprises a loader, hydraulic excavator or a bulldozer (Col. 7, line 15 through Col. 8, line 17; discloses that the system has a loader which is a work machine. Col. 7, line 15 through Col. 8, line 17; discloses that the system includes a dump truck which is a transport vehicle. Col. 8, line 37-52, Col. 9, lines 11-35 and Col. 10, lines 13-24; discloses that the travel course is updated when the dump truck reaches a loading position. As such the notification area is a loading place).
As per claim 20, the combination of Sudo, Herman and Cooper teaches the above-enclosed invention; Herman further teaches wherein the notification area comprises an area within the notification distance from the loading place or the unloading place, which is stored in the site information storage unit (Figure 2, Page 2, paragraph [0018], Page 3, paragraphs [0031]-[0033], Page 4, paragraph [0035] and Page 6, paragraph [0065]; teaches that the beacons are set up at fixed location and can wirelessly detect and determine when a vehicle location. Since these beacons are set up at fixed locations and don’t move they are predetermined notification distances from the loading or unloading place).
.

Claim(s) 2, 3, 12, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudo et al. (US 6,044,312 A) hereafter Sudo, in view of Herman et al. (US 2013/0332008 A1) hereafter Herman, further in view of Cooper et al. (US 2013/0325258 A1) hereafter Cooper, further in view of Kageyama et al. (US 6,246,932 B1) hereafter Kageyama.
As per claim 2, the combination of Sudo, Herman and Cooper teaches the above-enclosed invention; however Sudo does not explicitly disclose wherein the one or more processors are further configured to issue a ticket (examples of a ticket provided by the applicant on Page 10, line 23 through Page 11, line 2) associated with the construction site, wherein the one or more processors issue, via the third communication unit, a ticket for a transport vehicle which is a ticket acquired by the second communication terminal included in the transport vehicle, and the one or more 
Kageyama, which like Sudo talks about managing construction vehicles, teaches it is known to contain one or more processors are further configured to issue a ticket (examples of a ticket provided by the applicant on Page 10, line 23 through Page 11, line 2) associated with the construction site, wherein the one or more processors issue, via the third communication unit, a ticket for a transport vehicle which is a ticket acquired by the second communication terminal included in the transport vehicle, and the one or more processors determine whether or not the second communication terminal that has acquired a ticket for the transport vehicle is located within the notification area (Col. 10, lines 42-49; teaches that like Sudo it is known to track the vehicle location using GPS. Col. 23, lines 14-30 and Col. 24, lines 3-65; teach the process where ticket issuance unit or permissions unit provides permissions to each vehicle as it travels along a path. These permissions are for a specific sector in the path to ensure that the vehicle has permission to enter and avoid collisions by not granting permissions until the previous vehicle has exited the sector. Since Sudo already talks about tracking and monitoring the same vehicles it would have been obvious to provide permissions as done in Kageyama to improve efficiency and avoid collisions).
Sudo discloses a construction vehicle management system, which tracks the location of the transport vehicle or dump truck as well as the location of the loader vehicles. The system determines when the dump truck is in a loading location and when the vehicle is in an unloading location and uses this information to establish and make corrections to traveling path of the vehicles being monitored. However, Sudo fails to 
Kageyama teaches a similar vehicle monitoring system specifically construction vehicles, establishes that it is known to generate and issue permissions to the vehicles to help monitor them and ensure that they do not collide.
It would have been obvious to one of ordinary skill in the art to include in the construction vehicle monitoring system of Sudo, Herman and Cooper the ability to generate and transmit permissions to the vehicles as taught by Kageyama since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Kageyama, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring construction vehicles provided by Sudo, Herman and Cooper, with using permissions and assigning them to vehicles as taught by Kageyama, for the purposes of avoiding collisions and improving efficiency. Since Sudo already talks about tracking and monitoring the same vehicles it would have been obvious to provide permissions as done in Kageyama to improve efficiency and avoid collisions.
As per claim 3, the combination of Sudo, Herman and Cooper teaches the above-enclosed invention; however Sudo does not explicitly disclose the one or more processors are further configured to issue a ticket (examples of a ticket provided by the 
Kageyama, which like Sudo talks about managing construction vehicles, teaches it is known for one or more processors are further configured to issue a ticket (examples of a ticket provided by the applicant on Page 10, line 23 through Page 11, line 2, these examples provide cases of providing permission in the form of a password or access code) associated with the construction site, wherein the one or more processors issue, via the third communication unit, a ticket for a work machine which is a ticket acquired by the first communication terminal included in the work machine or a ticket for a manager which is a ticket acquired by the first communication terminal used by the manager, and when the one or more processors determine that the transport vehicle is located within the notification area, the one or more processors output, via the third communication unit, an indication that the transport vehicle is located within the notification area to the first communication terminal that has acquired the ticket for a 
Sudo discloses a construction vehicle management system, which tracks the location of the transport vehicle or dump truck as well as the location of the loader vehicles. The system determines when the dump truck is in a loading location and when the vehicle is in an unloading location and uses this information to establish and make corrections to traveling path of the vehicles being monitored. However, Sudo fails to explicitly state that it generates and issue tickets or permissions for the vehicles being monitored.
Kageyama teaches a similar vehicle monitoring system specifically construction vehicles, establishes that it is known to generate and issue permissions to the vehicles to help monitor them and ensure that they do not collide.
It would have been obvious to one of ordinary skill in the art to include in the construction vehicle monitoring system of Sudo, Herman and Cooper the ability to 
Therefore, from this teaching of Kageyama, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring construction vehicles provided by Sudo, Herman and Cooper, with using permissions and assigning them to vehicles as taught by Kageyama, for the purposes of avoiding collisions and improving efficiency. Since Sudo already talks about tracking and monitoring the same vehicles it would have been obvious to provide permissions as done in Kageyama to improve efficiency and avoid collisions.
As per claim 12, the combination of Sudo, Herman, Cooper and Kageyama teaches the above-enclosed invention; Sudo further discloses wherein the one or more processors are further configured to receive an input of a change in the work place at the construction site (Col. 8, lines 18-36; which describes receiving the position data and using it to determine the travel path, this includes changing the loading position and updating the course based on this information); and 
to output, via the third communication unit, the change in the work place to the second communication terminal included in the transport vehicle upon receiving the input of the change in the work place (Col. 8, lines 18-36; which describes receiving the position data and using it to determine the travel path, this includes changing the 
As per claim 13, the combination of Sudo, Herman, Cooper and Kageyama teaches the above-enclosed invention; Sudo further discloses wherein the one or more processors are further configured to receive an input of a change in the work place at the construction site (Col. 8, lines 18-36; which describes receiving the position data and using it to determine the travel path, this includes changing the loading position and updating the course based on this information); and
to output, via the third communication unit, the change in the work place to the second communication terminal included in the transport vehicle upon receiving the input of the change in the work place (Col. 8, lines 18-36; which describes receiving the position data and using it to determine the travel path, this includes changing the loading position and updating the course based on this information. The course information is output to the dump truck which receives the new course information and travels accordingly).
As per claim 17, the combination of Sudo, Herman and Cooper teaches the above-enclosed invention; however Sudo does not explicitly disclose wherein the ticket is issued so as to be associated with the same construction site.
Kageyama which like Sudo talks about managing construction vehicles, teaches it is known for the ticket is issued so as to be associated with the same construction site (Col. 10, lines 42-49; teaches that like Sudo it is known to track the vehicle location using GPS. Col. 23, lines 14-30 and Col. 24, lines 3-65; teach the process where ticket 
Sudo discloses a construction vehicle management system, which tracks the location of the transport vehicle or dump truck as well as the location of the loader vehicles. The system determines when the dump truck is in a loading location and when the vehicle is in an unloading location and uses this information to establish and make corrections to traveling path of the vehicles being monitored. However, Sudo fails to explicitly state that it generates and issue tickets or permissions for the vehicles being monitored.
Kageyama teaches a similar vehicle monitoring system specifically construction vehicles, establishes that it is known to generate and issue permissions to the vehicles to help monitor them and ensure that they do not collide.
It would have been obvious to one of ordinary skill in the art to include in the construction vehicle monitoring system of Sudo, Herman and Cooper the ability to generate and transmit permissions to the vehicles as taught by Kageyama since the claimed invention is merely a combination of old elements, and in the combination each 
Therefore, from this teaching of Kageyama, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring construction vehicles provided by Sudo, Herman and Cooper, with using permissions and assigning them to vehicles as taught by Kageyama, for the purposes of avoiding collisions and improving efficiency. Since Sudo already talks about tracking and monitoring the same vehicles it would have been obvious to provide permissions as done in Kageyama to improve efficiency and avoid collisions.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudo et al. (US 6,044,312 A) hereafter Sudo, in view of Herman et al. (US 2013/0332008 A1) hereafter Herman, further in view of Cooper et al. (US 2013/0325258 A1) hereafter Cooper, further in view of Lipman (US 2011/0078074 A1) hereafter Lipman, further in view of Greer et al. (US 2004/0117361 A1) hereafter Greer.
As per claim 19, the combination of Sudo, Herman and Cooper teaches the above-enclosed invention; however Sudo does not explicitly disclose wherein the one or more processors are further configured to: receive, via the third communication unit, an input of information on a construction including a site identifier and a type of work, and of a ticket issuance request including a number of tickets and an expiration date, from a user; generate a ticket code and issue, via the third communication unit, the ticket code 
Lipman, which talks about construction sites like Sudo, teaches wherein the one or more processors are further configured to: receive, via the third communication unit, an input of information on a construction including a site identifier, and of a ticket issuance request including a number of tickets and an expiration date, from a user; generate a ticket code and issue, via the third communication unit, the ticket code to the user; receive, via the third communication unit, a ticket code and a number of terminal identifiers for a transport vehicle, work machine or manager; and register the terminal identifiers as part of group associated with the ticket code if the number of terminal identifiers is smaller than the number of tickets for the ticket code (Page 3, paragraphs [0044] and [0045], Page 4, paragraph [0047], Page 5, paragraphs [0056] and [0059], Page 8, paragraph [0093], Page 9, paragraph [0103], Page 11, paragraph [0123], Page 13, paragraph [0142] and Page 18, paragraph [0171]; teaches that it is known to receive information on a specific construction site, tickets or permissions for each user. This is done for equipment so that it can enter specific areas. Along with each permission the system tracks expiration date, specific code of the ticket or permission. Each of these identifiers for each of the pieces of equipment is registered in the system. This is done for the purposes of security and prevent theft. In this case the group of registered users can be based on organization and the total number of required permissions. As shown in paragraph [0171] this includes specific numbered stickers or RFID tags. Since Sudo 
Sudo discloses a construction vehicle management system, which tracks the location of the transport vehicle or dump truck as well as the location of the loader vehicles. The system determines when the dump truck is in a loading location and when the vehicle is in an unloading location and uses this information to establish and make corrections to traveling path of the vehicles being monitored. However, Sudo fails to explicitly state that it generates and issue tickets or permissions for the vehicles or equipment being monitored.
Lipman teaches a similar equipment monitoring system specifically construction vehicles, establishes that it is known to generate and issue permissions to the vehicles to help monitor them and ensure both safety and compliance.
It would have been obvious to one of ordinary skill in the art to include in the construction vehicle monitoring system of Sudo, Herman and Cooper the ability to generate and transmit permissions to the vehicles as taught by Lipman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one 
Therefore, from this teaching of Lipman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring construction vehicles provided by Sudo, Herman and Cooper, with the ability to control permissions to the construction site with permission roles and identifier assignments as taught by Lipman, for the purposes of security and compliance as shown in Lipman. 
While the combination of Sudo and Lipman teaches various pieces of information being recorded for the purposes of security and compliance it is not explicit that the information contains type of work.
Greer, which like the combination of Sudo, Herman and Lipman talks about construction projects, teaches it is known to record information similar to Lipman and for that information to contain type of work (Page 11, paragraph [0201]; teaches that along with the physical location it is known to record the type of work and the definition of work. This is done to determine what rules apply. Since the purpose of Lipman is to track compliance for safety and rules it would have been obvious to record and track the type of work to ensure it is complied with).
Sudo discloses a construction vehicle management system, which tracks the location of the transport vehicle or dump truck as well as the location of the loader vehicles. The system determines when the dump truck is in a loading location and when the vehicle is in an unloading location and uses this information to establish and make corrections to traveling path of the vehicles being monitored. Lipman teaches a similar 
The Greer reference establishes that it is known to record the type of work to ensure compliance with specific rules for the type of work.
It would have been obvious to one of ordinary skill in the art to include in the construction vehicle monitoring system of Sudo, Herman, Cooper and Lipman the ability to record type of work as taught by Greer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Greer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring construction vehicles provided by Sudo, Herman, Cooper and Lipman, with the ability to track the type of work as taught by Greer, for the purposes of compliance with a specific definition of work. Since the purpose of Lipman is to track compliance for safety and rules it would have been obvious to record and track the type of work to ensure it is complied with.








Response to Arguments
Applicant's arguments filed July 22, 2021 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on page 8, regarding the 112 rejections, based on the applicant’s amendment canceling the claims the Examiner has removed the rejections.
In response to the applicant’s arguments on pages 8-10, regarding the 101 rejections, based on the applicant’s amendments reciting additional structure working in combination to achieve the result the Examiner considers the combination of elements to render the claims into a practical application. As such the rejections have been removed.
In response to the applicant’s arguments on pages 10-16, regarding the art rejections specifically that, “As reflected in amended claim 1, the processor is configured to: update the location of the loading or unloading place, which is stored in the site information storage unit, when the location of the loading or unloading place has changed; acquire, via the third communication unit, position information of the transport vehicle transmitted from the second communication terminal of the transport vehicle; and specify a notification area at a construction site for identifying when the transport vehicle is approaching the loading place at which work of loading onto the transport vehicle is performed or an unloading place at which work of unloading from the transport vehicle is performed. The notification area is specified according to the location of the loading place or unloading place and the notification distance which are stored in the site information storage unit. When the transport vehicle is determined to 
“Accordingly, such a configuration can notify the work machine or a manager (e.g., via a display) that the transport vehicle has approached the loading place or the unloading place on the construction site. Furthermore, the notification area can also be updated as the location of the loading or unloading place changes on the construction work site for the transport vehicle and work machine.”
“On the contrary, Sudo is directed to a method and an apparatus for automatically preparing travel-course data for an unmanned dump truck in front of and behind a loading position. In Sudo, the system can include an unmanned dump truck with an automatic travel controller 6, a loader with a loader controller 13, and a monitor station with a monitor controller 23, as shown in Fig. I (reproduced below).”
[quoting Fig. 1]
“The monitor controller 23 can transmit and receive system control signal and travel condition monitor information of the unmanned dump truck T to and from the automatic travel controller 6 of the unmanned dump truck T through the first radio device 21. In addition, the monitor controller 23 can receive the current position of the loader L from the loader controller 13 through the second radio device 22. An automatic guiding mode switch 25 can select, when the unmanned dump truck T travels to the loading position, whether or not the unmanned dump truck T automatically travels along the travel course stored in the course data storage device 1. When the automatic 
“Sudo also discloses a configuration in which when the loader (e.g., a work machine) changes the loading position, a new loading position is obtained by measurement or calculation, the traveling course data is calculated based on the new loading position data and the predetermined traveling pattern, and the unmanned dump truck (e.g., transport vehicle) course data stored in the course data storage device is rewritten to the calculated traveling course data. (See Fig. 4 and accompanying description)”
“However, the monitor station ( or its controller 13) in Sudo does not appear to determine whether a transport vehicle (e.g., the dump truck) is "approaching" a loading or unloading place by determining whether transport vehicle is within a notification area. (See Office Action, page 13 noting that Sudo does not teach vehicle position and notification pertaining to a vehicle approaching the loading or unloading place). Sudo also appears to be silent as to an approach notification area which is specified according to a location of an unloading or loading place (which may be updated) and a notification distance, which are stored in memory.”
“Accordingly, Sudo does not disclose or suggest at least (1) specify a notification area at a construction site for identifying when the transport vehicle is approaching the loading place at which work of loading onto the transport vehicle is performed or an unloading place at which work of unloading from the transport vehicle is performed, the notification area being specified according to the location of the loading place or unloading place and the notification distance which are stored in the site information 
“It is respectfully submitted that newly cited Herman does not remedy the above-noted deficiencies in the Sudo teaching. For example, Herman is directed to an autonomous resupply system and method. In Herman, some embodiments relate to a system and method of automatically transporting cargo from a loading station to an unloading station using a vehicle. loading and unloading of cargo may be accomplished automatically without the need for human operators of either the loading station, the unloading station, or the vehicle. The unloading and loading station each comprise guide rails and a plurality of directional signal sources used by the vehicle to control its current position so that it may retrieve and deliver a target load. The direction signal sources can be fixed beacons (see, e.g., Fig. 2, paragraphs [003 l]-[0035]). The vehicle comprises at least one sensor for detecting modulated directional signals and a controller to control the current position of the vehicle based on the received signals. Herman describes controlling a position of vehicle using beacons to track the vehicle, and generally discusses in paragraph [0065] that a vehicle may send a request for approval to approach any particular loading station, upon approaching the loading station; however, Herman is silent as to a construction management device specifying a Sudo in combination with Herman still would not disclose or suggest at least the above-noted features of amended claim 1.”
“Furthermore, neither Sudo nor Herman contemplates the use of approach detection and notification to facilitate the coordination of operations between a transport vehicle and a work machine at a loading or unloading place, as described in the present disclosure. As discussed above, Herman describes controlling a position of vehicle using beacons to track the vehicle, and generally discusses that the vehicle may send a request for approval to approach any particular loading station, upon approaching the loading station. Thus, absent knowledge gleaned only from the Applicant's present disclosure, one of ordinary skill in the art would not be motivated to combine the teachings of Sudo and Herman to render obvious the invention of amended claim 1.”
“The remaining cited references do not appear to remedy the above-noted deficiencies in the Sudo and Herman teachings.”
“For at least these reasons, amended claim I and its dependent claims are distinguishable over the cited references, individually or in combination. For similar reasons, amended claim 9 also is distinguishable over the cited references, individually or in combination.”
The Examiner respectfully disagrees.
The Examiner notes that the rejection has been modified to address the newly amended limitations, specifically neither Sudo nor Herman was used to address that the 
While the applicant has argued that Herman does not discuss specifying a notification area according to the location of the loading place or unloading place (which can be updated) is stored in memory, as shown above Herman does in fact teaches these elements. Specifically Herman Page 3, paragraph [0030] and Page 4, paragraph [0035]; teaches that the system stores in memory the location of the loading and unloading places as they are set in the system. Page 6, paragraph [0057]; teaches that the management system contains the location information as well as updates and/or changes to the destination location at any time and this can be changed based on load information. Again as stated above Herman is not explicit about storing the notification distance in memory and outputting an approach notification via a display when the vehicle is determined to be within the notification area. Cooper again was used to establish these newly amended limitations. Specifically Cooper Page 3, paragraphs [0026] and [0030]; teaches that there is a communication terminal with a display unit 
Further while the applicant has alleged that the Examiner has used impermissible hindsight, the Examiner respectfully disagrees. As stated in the prior art rejection the combination of Sudo and Herman, since Sudo already tracks the vehicles it would have been obvious to determine when they are approaching so that send notifications and update the control of the vehicles, this provides more control over the vehicles as they travel. Further as discussed in Herman the system also updates the loading and unloading areas and by sending notifications they system can change destinations actively as shown in paragraph [0057]. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the present case the motivation and knowledge wasn’t gleaned only from the applicant’s disclosure but from the references themselves as such this is not considered impermissible hindsight. Further the newly cited reference Cooper provides additional reasons for providing notification alerts based on distance to an area which include allowing the user to make corrections or changes to the operations which allows for greater oversight. As such the Examiner asserts that the combination is in fact proper and when combined the references read over the claims as currently written and therefore the rejections have been maintained.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Sudo and Herman, and, where appropriate, in further view of Kageyama, Greer and Lipman.




	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baker et al. (US 2016/0056629 A1) - discusses determining when a mobile device is near a predefined distance to the location.
	Kaneko (US 6,134,493 A) – discusses monitoring unmanned dump trucks.
Sugiura, H., et al. "Autonomous dump trucks system for transporting and positioning heavy-duty materials in heavy construction sites." Proc. 10th Int. Symp. Automat. Robot. Constr. 1993.
N. Pradhananga and J. Teizer, "GPS-based framework towards more realistic and real-time construction equipment operation simulation," Proceedings of the 2012 Winter Simulation Conference (WSC), 2012, pp. 1-12, doi:10.1109/WSC.2012.6465159.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        11/8/2021